Citation Nr: 1626484	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and January 2013 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona and Waco, Texas.  The RO in Waco, Texas certified the case to the Board on appeal.

In a September 2003 rating decision, the Veteran was granted entitlement to nonservice-connected pension benefits partly due to a nonservice-connected disability evaluation of 30 percent for coronary artery disease.  The Veteran's case was subsequently referred for a special review pursuant to Nehmer v. United States Department of Veterans Affairs, which requires the payment of retroactive benefits to certain Nehmer class members.  See Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The Veteran was identified as a potential Nehmer class member based on the addition of ischemic heart disease to the list of presumptive disease associated with exposure to certain herbicide agents in Vietnam.  In the June 2011 rating decision, the RO denied entitlement to service connection for ischemic heart disease.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that proceeding is associated with the Virtual VA file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2014 on the record at a hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

During the July 2014 hearing, the Veteran testified on the record that he wished to withdraw the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  See July 2014 Board Hearing Transcript, page 2-3.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is dismissed.


REMAND

The Board finds that a remand is necessary to obtain an updated VA examination in order to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  The Veteran was last provided with a VA examination to evaluate his PTSD disability in October 2012.  Since this examination was conducted, the Veteran reported that his disability has worsened.  See July 2014 Board Hearing Transcript, page 10; July 2014 VA Form 646.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD disability.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Central Texas Veterans Health Care System dated since July 2013

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


